EXHIBIT 10.26

EXECUTIVE EMPLOYMENT AGREEMENT

Employment Agreement (“Agreement”) made as of the 17th day of January, 2018 by
and between Sangamo Therapeutics, Inc., a Delaware corporation (the “Company”),
and Heather Turner (“Executive”) (2collectively, the “Parties”).

R E C I T A L S

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Parties agree follows:

1.Employment.

The Company hereby agrees to employ Executive and Executive hereby agrees to
accept such employment, on the terms and conditions set forth in this Agreement,
with a start date of February 12, 2018 (the “Effective Date”).

2.At-Will Employment.

Executive shall be employed on an at-will basis.  Either Executive or the
Company may terminate employment at any time, with or without cause, and with or
without advance notice.  

3.Position, Duties and Obligations.

(a)Executive shall be appointed as the Company’s Senior Vice President and
General Counsel and Secretary.  Executive shall serve in such position, and in
such other positions as the Board and the Company may from time to time
reasonably determine, subject at all times to the direction, supervision and
authority of the Chief Executive Officer or such other officer as designated by
the Chief Executive Officer.  

(b)During Executive’s employment, Executive shall perform Executive’s duties
faithfully and to the best of Executive’s ability and shall devote substantially
all of Executive’s business time, attention, knowledge, skills and interests to
the business of the Company (and its subsidiaries).  

(c)During Executive’s employment, Executive shall not, whether directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Chief Executive Officer.

153466986 v4

 

 

--------------------------------------------------------------------------------

(d)The foregoing in this Section 1 shall not preclude Executive from serving on
any corporate, civic or charitable boards or committees on which Executive is
serving as of the Effective Date and discloses to the Chief Executive Officer
prior to the Effective Date or on which Executive commences service following
such date with the Chief Executive Officer’s prior written approval, so long as
such activities do not interfere with the performance of Executive’s
responsibilities hereunder.  

(e)Executive’s principal place of business will initially be located in
Richmond, California and is anticipated to transition to Brisbane, California in
connection with the Company’s planned relocation to a new facility.

(f)Executive represents that Executive may enter into this Agreement, and as of
the Effective Date, 1) accept employment with the Company under the terms of
this Agreement, and 2) perform the duties and responsibilities contemplated by
this Agreement without violating any other agreement or agreements with other
parties including but not limited to prior employers.

4.Compensation and Benefits.

(a)Base Compensation.  The Company shall pay to Executive an annual base salary
of four hundred thousand dollars ($400,000), prorated for any partial employment
period and payable in equal monthly installments in accordance with the
Company’s payroll schedule.  The Compensation Committee of the Board shall
annually review the then-current level of Executive’s base salary to determine
the amount, if any, of change to such salary.

(b)Annual Performance Bonus.  Executive is eligible to earn an annual
performance bonus commencing with the 2018 calendar year performance
period.  The target amount of Executive’s annual cash bonus shall be thirty-five
percent (35%) of Executive’s annual base salary.  The Board shall have sole
discretion to determine whether any annual cash bonus will be paid based upon
achievement of both corporate objectives and Executive’s personal objectives,
and the sole discretion to determine that actual amount of any such
bonus.  Executive must be an employee in good standing on the date that the
Board makes such determination in order to earn any such bonus, which
determination shall be made by the Board between January 1 and March 31 of the
calendar year first following the performance period calendar year.  Any bonus
to which Executive becomes entitled for a particular calendar year shall be paid
in accordance with the terms of the applicable bonus plan, but in no event later
than the second payroll period following such Board determination.  The
Compensation Committee of the Board shall annually review Executive’s then
target amount for the annual cash bonus to determine the amount, if any, of
change to such target amount.

(c)Executive Severance Plan.  Executive shall be deemed an Eligible Employee and
entitled to receive certain severance benefits under the Sangamo Therapeutics,
Inc. Executive Severance Plan dated March 14, 2017 (the “Severance Plan”)
subject to the terms and conditions of the Severance Plan.  A copy of the
Severance Plan has been provided to Executive concurrently with this Agreement.

2



DB2/ 31050483.3

 

 

 

153466986 v4



--------------------------------------------------------------------------------

(d)Retention Bonus Advance.  Executive shall be advanced a retention bonus (the
"Retention Bonus") in the amount of one hundred fifty thousand dollars
($150,000), payable in the first regularly scheduled payroll after the Effective
Date. Although the Retention Bonus is advanced at the beginning of Executive's
employment, it is expressly conditioned on Executive not terminating employment
prior to the first (1st) anniversary of the Effective Date under any
circumstances other than a termination that would entitle Executive to receive
benefits under the Severance Plan, and such advanced Retention Bonus shall not
be deemed earned by Executive until such service condition has been met. If
Executive's employment terminates at any time prior to the first (1st)
anniversary of the Effective Date and Executive is not entitled to receive
benefits under the Severance Plan (such termination, a “Disqualifying
Termination”), then, Executive shall at the time of such Disqualifying
Termination promptly repay the Retention Bonus to the Company. In the event
Executive does not earn and fails to promptly repay the Retention Bonus in
connection with a Disqualifying Termination, then the Company shall be further
entitled to recover from Executive its costs and expenses incurred in enforcing
Executive’s repayment obligation, including reasonable attorneys' fees and
costs.

(e)Benefits.  Executive will be entitled to the employee benefits generally
provided to other executive officers of the Company.  Under the Company’s
vacation policy, Executive will have 10 sick days, 15 vacation days and 10
Company holidays per year.

(f)Equity.  As an inducement to Executive’s commencement of employment,
effective as of the last business day of the month in which the Effective Date
occurs, the Compensation Committee of the Board shall grant Executive a
non-qualified stock option to purchase up to 200,000 shares of the Company’s
Common Stock with an exercise price per share equal to the fair market value of
the Company’s Common Stock on the applicable date of grant (the “Option”) under
the Company’s 2013 Stock Incentive Plan (the “Plan”).  The Option will be
evidenced by the standard stock option agreement under the Plan and will be
subject to the terms and conditions of that agreement and the Plan, with
one-quarter of the Option shares vesting twelve (12) months from the Effective
Date and the remainder vesting in equal monthly installments for thirty-six (36)
months thereafter, provided Executive remains a full-time employee through each
such vesting date.  Vesting of the Option and any subsequent equity grants will
cease upon termination of Executive’s service by either party for any reason.

(g)Clawback.  Notwithstanding anything to the contrary in this Agreement, all
compensation paid to Executive by the Company (whether payable pursuant to this
Agreement or otherwise) will be subject to reduction, recovery and/or recoupment
to the extent required and allowed by any present or future law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company which ensures compliance with the requirements of any such law,
government regulation or stock exchange listing requirement).

(h)Resignation from Positions.  Notwithstanding any other provision of this
Agreement to the contrary, upon any termination of employment (whether voluntary
or involuntary), Executive, upon written request from the Board, shall
immediately resign from any positions Executive has with the Company (or any
subsidiary), whether as an executive, officer, employee, consultant, director,
trustee, fiduciary or otherwise.

3



DB2/ 31050483.3

 

 

 

153466986 v4



--------------------------------------------------------------------------------

5.Confidentiality.  Executive agrees to abide by the terms and conditions of
the  Proprietary Information, Inventions and Materials Agreement between
Executive and the Company, a copy of which is attached as Exhibit A.  Executive
further agrees that at all times both during Executive’s employment by the
Company and after Executive’s employment ends, Executive will keep in confidence
and trust, and will not use or disclose, except as directed by the Company, any
confidential or proprietary information of the Company.  

6.Tax Withholdings.  Any and all cash compensation and other benefits (including
without limitation, base salary, annual bonus and sign-on bonus) paid to
Executive under this Agreement shall be subject to all applicable tax
withholding requirements, and the Company shall make such other deductions as
may be required and/or allowed by applicable law and/or as authorized in writing
by Executive.

7.Arbitration. Any dispute, controversy, or claim, whether contractual or
non-contractual, between Executive and the Company shall be resolved by binding
arbitration before the Judicial Arbitration and Mediation Service (the “JAMS”),
in accordance with the JAMS Employment Arbitration Rules and Procedures,
available at www.jamsadr.com.  Executive and the Company each agree that before
proceeding to arbitration, they will mediate disputes before the JAMS by a
mediator approved by the JAMS.  If mediation fails to resolve the matter, any
subsequent arbitration shall be conducted by an arbitrator approved by the JAMS
and mutually acceptable to Executive and the Company.  All disputes,
controversies, and claims shall be conducted by a single arbitrator, who shall:
(i) allow discovery authorized by California Code of Civil Procedure Section
1282, et seq., or any other discovery required by applicable law; and (ii) issue
a written award that sets forth the essential findings of fact and conclusions
of law on which the award is based. The arbitrator shall have the authority to
award any relief authorized by law in connection with the asserted claims or
disputes.   Judgment upon the arbitrator’s award may be entered in any court
having jurisdiction thereof.  If Executive and the Company are unable to agree
on the mediator or the arbitrator, then the JAMS shall select the
mediator/arbitrator.  The resolution of the dispute by the arbitrator shall be
final, binding, non-appealable, and fully enforceable by a court of competent
jurisdiction under the Federal Arbitration Act.  The arbitration award shall be
in writing and shall include a statement of the reasons for the award.  The
arbitration shall be held in San Francisco, California.  The Company shall pay
all JAMS, mediation, and arbitrator’s fees and costs, irrespective of who raised
the claim and the outcome of arbitration.

8.Miscellaneous.

(a)Conditions to Agreement.  This Agreement is contingent upon a background
check clearance, satisfactory reference check, and satisfactory proof of
Executive’s  legal right to work in the United States.  Executive agrees to
provide any documentation or information at the Company’s request to facilitate
these processes.  

(b)Governing Law.  This Agreement shall be interpreted, construed, governed and
enforced according to the laws of the State of California.

4



DB2/ 31050483.3

 

 

 

153466986 v4



--------------------------------------------------------------------------------

(c)Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the parties, arising out of or relating to this Agreement or the breach hereof,
or the interpretation hereof, each party shall bear its own legal fees and
expenses.  Notwithstanding the foregoing, in the event of a finding by any court
having jurisdiction over such matter that any party initiating an action under
this Agreement failed to have a reasonable prospect of prevailing on its claim,
the court shall have discretion to award the prevailing party attorneys’ fees
and costs incurred by it with respect to such claim or action.  The "prevailing
party" means the party determined by the court to have most nearly prevailed,
even if such party did not prevail in all matters, not necessarily the one in
whose favor a judgment is rendered.

(d)Amendments.  No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the Parties hereto.

(e)Severability.  If any provision of this Agreement as applied to any party or
to any circumstance should be adjudged by a court of competent jurisdiction (or
determined by the arbitrator) to be void or unenforceable for any reason, the
invalidity of that provision shall in no way affect (to the maximum extent
permissible by law) the application of such provision under circumstances
different from those adjudicated by the court or determined by the arbitrator,
the application of any other provision of this Agreement, or the enforceability
or invalidity of this Agreement as a whole. Should any provision of this
Agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken, and the remainder of this Agreement shall continue
in full force and effect.

(f)Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

(g)Entire Agreement.  This Agreement, along with any other agreements set forth
herein, including without limitation, the Proprietary Information and Inventions
Agreement, constitutes the entire agreement between the parties with respect to
the employment of Executive.

[signature page follows]



5



DB2/ 31050483.3

 

 

 

153466986 v4



--------------------------------------------------------------------------------

 

SANGAMO THERAPEUTICS, INC.

 

 

By:

/s/ Sandy Macrae

Name: Sandy Macrae, MB, CH.B, Ph.D
Title: CEO

 

Heather Turner

/s/ Heather Turner

 

 

153466986 v4

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Proprietary Information, Inventions and Materials Agreement

 

153466986 v4

 

 